Title: To George Washington from Hugh Hughes, 9 August 1782
From: Hughes, Hugh
To: Washington, George


                  
                     Sir,
                      c.9 August 1782
                  
                  Sensible that the Foregoing does not fully answer the Description of what your Excellency was pleased to order, I must beg Leave to mention the Reasons why that Order has not been complied with, and a partial Return exhibited, which are, that all the Brigade Returns were not yesterday, sent to the Quarter Master General’s Office, and that Colonel Humphrys, signified it was your Excellency’s Request to see what I have now the Honour of presenting, till a completer could be made.  With the greatest Respect & Esteem, I have the Honour to be, Your Excellency’s most Obedient
                  
                     Hugh Hughes
                     D.Q.M. for the State of New York
                     
                  
               